725 N.W.2d 39 (2006)
METROPOLITAN GROUP PROPERTY & CASUALTY INSURANCE COMPANY, Plaintiff-Appellant,
v.
Gary T. PRATT, Trustee of the Augustus V. Pratt Trust, and Personal Representative of the Estate of Augustus V. Pratt, Defendant-Appellee.
Docket No. 131763, COA No. 267444.
Supreme Court of Michigan.
December 28, 2006.
On order of the Court, the application for leave to appeal the June 20, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.